Citation Nr: 0012516	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-01 976A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered on 
September 27, 1984, that denied the veteran service 
connection for right arm and back disabilities.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision issued by the Board on September 27, 1984.


FINDINGS OF FACT

1.  The September 27, 1984 Board decision found that the 
moving party had not developed right arm and back 
disabilities as a result of his military service.

2.  The record at the time of the Board's September 27, 1984 
decision did not include evidence of residuals of injuries 
that the veteran had received in a helicopter crash during 
military service, and the Board did not substitute its own 
medical judgment in formulating its denial regarding claims 
for service connection for the alleged residuals.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the Board's September 27, 1984, decision that denied 
him service connection for right arm and back disabilities 
fail to meet the threshold pleading requirements for revision 
of that Board decision on the grounds claimed.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice cited at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to 38 C.F.R. § 20.1404(b), a motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
error or errors of fact or law in a given Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Conversely, non-specific allegations regarding failure by the 
Board to follow regulations or failure to give a beneficiary 
due process, or any other general, non-specific allegations 
of error, are insufficient to satisfy the foregoing.  Motions 
that fail to comply with the requirements set forth in 
38 C.F.R. § 20.1404(b) shall be denied.  The Board notes that 
it has original jurisdiction to determine whether one of its 
prior final decisions was based upon clear and unmistakable 
error.

38 C.F.R. § 20.1403 relates to what constitutes clear and 
unmistakable error and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts as they were known at the time were 
not before the Board, or the statutory 
and regulatory provisions extant at the 
time were incorrectly applied.  
(b) Review for clear and unmistakable 
error in a prior Board decision must be 
based on the record and the law that 
existed when that decision was made.  
(c) To warrant revision of a Board 
decision on the grounds of clear and 
unmistakable error, there must have been 
an error in the Board's adjudication of 
the appeal which, 

had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  (d) The 
following constitute some, but not all, 
of those situations that do not 
constitute clear and unmistakable error:  
(1) The Secretary's failure to fulfill 
the duty to assist; (2) a disagreement as 
to how the facts were weighed or 
evaluated.  

It is within the foregoing context that the veteran's claim 
must be evaluated.

The veteran contends that the Board used its own medical 
opinion in reaching a medical determination that otherwise 
discounted evidence submitted by the veteran that was 
favorable to his claims for service connection for right arm 
and back disabilities.  Alternatively, the veteran contends 
that the Board failed to follow through with its statutorily 
required duty to assist him in the development of the claims 
that ultimately were denied in the Board's September 27, 
1984, determination.

The veteran's arguments fail to meet the threshold 
requirements necessary to indicate prima facie that the 
Board's September 27, 1984 decision contained clear and 
unmistakable error.  First, the veteran's argument that the 
Board made its own medical determination is inaccurate.  
Instead, the September 1984 decision indicates that the RO 
considered the veteran's service medical records and post-
service medical records.  These, in some cases, had been 
gathered by VA and, in others, submitted by the veteran.  The 
Board weighed the evidence and concluded that the 
preponderance of the evidence was against the veteran's 
claim.  The Board did not impose its own medical opinion in 
denying the claims at issue.  Moreover, although the veteran 
has used such language in his allegations, it is clear that 
his real disagreement is with how the facts were weighed and 
evaluated in reaching that determination.  As noted above, 
this is not a basis for a finding of clear and unmistakable 
error.


Secondly, the veteran contends that the Board failed to 
follow through with its statutory duty to assist him in the 
development of his claims prior to rendering its 
September 27, 1984, denial.  Contrary to the veteran's 
contention, the Board observes that the appellate record as 
constituted when the Board rendered its September 1984 denial 
was replete with copies of the veteran's service medical 
records and post service medical records; moreover, every 
attempt had been made to seek and obtain all evidence 
pertinent to the veteran's claims.  Regardless of this, 
however, the Secretary's failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  See 
38 C.F.R. § 20.1403(d).

In view of the foregoing, the September 27, 1984 Board denial 
of service connection for right arm and back disabilities did 
not rest upon clear and unmistakable error.  There is no 
indication that the aforementioned decision incorporated an 
incorrect application of a statute or regulation, or that it 
did not incorporate the correct facts as known at the time 
the decision was rendered.  Absent either of these, the Board 
finds that its September 27, 1984 decision was free of clear 
and unmistakable error, and that the appellant has failed to 
set forth specific allegations of error of either fact or of 
law to support his contentions.  Accordingly, his motion is 
denied.


ORDER

The motion for revision of the Board's September 27, 1984 
decision on the grounds of clear and unmistakable error is 
denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


